DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on September 23, 2020 have been entered.  The claims pending in this application are claims 2-5, 7-13, and 15-22 wherein claims 5, 9, 10, and 20 have been withdrawn due to the election of species mailed on April 12, 2017. Claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
New amended independent claim 2 contains limitation “wherein said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid” which can be reasonably read as “said restriction endonuclease attached to said probe nucleic acid in any situation is not in contact with signal expansion nucleic acid”. Although the specification describes that “[I]n some cases, two or more reactions of a method provided herein can be carried out at one location (e.g., a single well of a microtiter plate or a single chamber of a micro fluidic device). For example, a single compartment can have one region that contains 
immobilized probe nucleic acid and another region that contains immobilized reporter nucleic 
acid provided that the amplifying restriction endonuclease of the immobilized probe nucleic acid is not capable of cleaving the amplifying restriction endonuclease cut site of the reporter nucleic acid unless target nucleic acid hybridizes to the probe nucleic acid and the recognition restriction endonuclease cleaves the probe nucleic acid, thereby releasing a portion of the probe nucleic acid that contains the amplifying restriction endonuclease so that it is capable of cleaving the reporter nucleic acid. In another example, a single compartment can have one region that contains immobilized probe nucleic acid, other regions that contain immobilized signal expansion nucleic acid (e.g., one region that contains a first signal expansion nucleic acid and another region that contains a second signal expansion nucleic acid), and another region that contains immobilized reporter nucleic acid provided that the amplifying restriction endonucleases of immobilized probe nucleic acid and signal expansion nucleic acid are not capable of cleaving their intended amplifying restriction endonuclease cut sites until they are 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Response to Arguments
	In page 6, fifth paragraph bridging to page 7, second paragraph of applicant’s remarks, applicant argues that “[A]s the Examiner stated, pages 55-56 of Applicants’ specification fully discloses using probe nucleic acid attached to a solid support. Applicants’ specification also fully discloses using probe nucleic acid not attached to a solid support. This is fully explained on page 58 using, for example, valves or filters. Thus, the previously presented claims do not contain new matter. To further prosecution, however, independent claim 2 was amended herein to recite that the probe nucleic acid is attached to a first solid support. Thus, this new matter rejection is moot”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although step (a) of claim 2 requires contacting a sample that may contain said cDNA with a probe nucleic acid attached to a first solid support and step (c) of claim 2 requires that said signal expansion nucleic acid is attached to a second solid support, if 
the first solid support is a particle or a bead and the first solid support and the second solid support are different solid supports, said restriction endonuclease attached to said probe nucleic acid can be in contact with signal expansion nucleic acid in step (c) of claim 2. Since the limitation “wherein said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid” recited in step (a) of claim 2 is reasonably read as “said restriction endonuclease attached to said probe nucleic acid in any situation is not in contact with signal expansion nucleic acid”, and pages 55 and 56 of the specification only describe that a restriction endonuclease attached to a probe nucleic acid is not in contact with signal expansion nucleic acid only when the probe nucleic acid is immobilized on one region of a compartment and the signal expansion nucleic acid is immobilized on another region of the compartment and does not describe that a restriction endonuclease attached to a probe nucleic acid is not in contact with signal expansion nucleic acid when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports as recited in claim 2, the new matter rejection on claim 2 has been maintained. 

Scope of Enablement 
Claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining whether a cDNA of a target RNA is present in a sample only when the probe nucleic acid is immobilized on one region of a solid support and the signal expansion nucleic acid is immobilized on another region of the solid support, does not reasonably provide enablement for determining whether a cDNA of a target RNA is present in a sample when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method for determining whether a cDNA of a target RNA is present in a sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 encompass a method for determining whether a cDNA of a target RNA is present in a sample, said method comprising (a) contacting a sample that may contain said cDNA with a probe nucleic acid attached to a first solid support, wherein said probe nucleic acid is attached to a restriction endonuclease and comprises a nucleotide sequence complementary to a sequence of said cDNA, wherein said restriction endonuclease 
attached to said probe nucleic acid is not in contact with signal expansion nucleic acid, wherein if said cDNA is present in said sample, at least a portion of said cDNA hybridizes to at least a portion of said probe nucleic acid to form a double-stranded portion of nucleic acid comprising a restriction endonuclease cut site, (b) contacting said double-stranded portion of nucleic acid with a recognition restriction endonuclease having the ability to cut said double-stranded portion of nucleic acid at said restriction endonuclease cut site under conditions wherein said recognition restriction endonuclease cleaves said double-stranded portion of nucleic acid, if formed in step (a), at said restriction endonuclease cut site, thereby separating a portion of said probe nucleic acid comprising said restriction endonuclease from at least another portion of said probe nucleic acid and forming a reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease if said cDNA is present in said sample, (c) contacting said reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease, if formed in step (b), with said signal expansion nucleic acid comprising (i) an amplifying restriction endonuclease, (ii) a label, and (iii) a double-stranded portion of a nucleic acid comprising a restriction  endonuclease cut site of said restriction endonuclease under conditions wherein said restriction endonuclease cleaves said signal expansion nucleic acid at said restriction endonuclease cut site of said restriction endonuclease, thereby separating a first portion of said signal expansion nucleic acid from at least another portion of said signal expansion nucleic acid, wherein said first portion comprises said label, wherein said signal expansion nucleic acid is attached to a second solid support, wherein said separating said first portion of said signal expansion nucleic acid from said at least another portion releases said first portion of said signal expansion nucleic acid from said second solid support and forms a released reaction product comprising said first portion of said signal 
expansion nucleic acid, and wherein the first solid support and the second solid support are different solid supports, (d) separating said released reaction product comprising said first portion of said signal expansion nucleic acid, if formed in step (c), from said signal expansion nucleic acid to form a separated released reaction product, and (e) determining the presence or absence of said first portion released from said solid support within said separated released reaction product using said label, wherein the presence of said first portion released from said second solid support within said separated released reaction product indicates that said sample contains said cDNA, and wherein the absence of said first portion released from said second solid support within said separated released reaction product indicates that said sample does not contain said cDNA.
Working Examples
The specification provides working examples (see pages 65-68) for: (1) Formation and Cleavage of Target-Probe Hybrids; (2) Detecting Target Nucleic Acid using Probe Nucleic Acid and Reporter Nucleic Acid; and (3) Detecting Target Nucleic Acid using Probe Nucleic Acid, First Signal Expansion Nucleic Acid, Second Signal Expansion Nucleic Acid, and Reporter Nucleic Acid. The specification provides no working example for the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.  

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 65-68) for: (1) Formation and Cleavage of Target-Probe Hybrids; (2) Detecting Target Nucleic Acid using Probe Nucleic Acid and Reporter Nucleic Acid; and (3) Detecting Target Nucleic Acid using Probe Nucleic Acid, First Signal Expansion Nucleic Acid, Second Signal Expansion Nucleic Acid, and Reporter Nucleic Acid, the specification does not provide a guidance to show whether a cDNA of said target RNA is present in a sample can be determined using the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.  Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine whether a cDNA of said target RNA is present in a sample using the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a cDNA of said target RNA is present in a sample can be determined using the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.
First, since the specification teaches that “[I]n some cases, two or more reactions of a method provided herein can be carried out at one location (e.g., a single well of a microtiter plate or a single chamber of a micro fluidic device). For example, a single compartment can have one region that contains immobilized probe nucleic acid and another region that contains immobilized reporter nucleic acid provided that the amplifying restriction endonuclease of the immobilized probe nucleic acid is not capable of cleaving the amplifying restriction endonuclease cut site of the reporter nucleic acid unless target nucleic acid hybridizes to the probe nucleic acid and the recognition restriction endonuclease cleaves the probe nucleic acid, thereby releasing a portion of the probe nucleic acid that contains the amplifying restriction endonuclease so that it is capable of cleaving the reporter nucleic acid. In another example, a single compartment can have one region that contains immobilized probe nucleic acid, other regions that contain immobilized signal expansion nucleic acid (e.g., one region that contains a first signal expansion nucleic acid and another region that contains a second signal expansion nucleic acid), and another region that contains immobilized reporter nucleic acid provided that the amplifying restriction endonucleases of immobilized probe nucleic acid and signal expansion nucleic acid are not capable of cleaving their intended amplifying restriction endonuclease cut sites until they are released as described herein. Such single compartments can be made using partitions or sub-compartments within the single compartment. For example, a sample to be tested can be placed into a single well of a microtiter plate that contains probe nucleic acid, recognition restriction endonucleases, first and second signal expansion nucleic acid, and reporter nucleic acid such that cleaved reporter nucleic acid and/or signal expansion nucleic acid is produced as described herein when target nucleic acid is present in the sample being tested and little or no cleaved reporter nucleic acid and/or signal expansion nucleic acid is produced when target nucleic acid is not present in the sample being tested” (see pages 55 and 56), the specification clearly indicates that a restriction endonuclease attached to a probe nucleic acid is not in contact with signal expansion nucleic acid only when the probe nucleic acid is immobilized on one region of a compartment while the signal expansion nucleic acid is immobilized on another region of the compartment.  However, the scope of claim 2 is much broader than the teachings of the specification because claim 2 does not require that the probe nucleic acid is immobilized on one region of a solid support and the signal expansion nucleic acid is immobilized on another region of the solid support such that said restriction endonuclease attached to said probe nucleic acid is not in contact with the signal expansion nucleic acid and the phrase “wherein said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid” in step (a) of claim 2 can be reasonably read as “said restriction endonuclease attached to said probe nucleic acid in any situation is not in contact with signal expansion nucleic acid”. Although step (c) of claim 2 requires contacting said reaction product comprising said portion of said probe nucleic acid 
comprising said restriction endonuclease with a signal expansion nucleic acid which comprises said first portion after step (b), since claim 2 does not require that said cDNA must be present in the sample, when said cDNA is not present in the sample and said probe nucleic acid is immobilized on a first solid support such as a particle or a bead and the first solid support and first solid support are different solid supports, a reaction mixture in step (c) still contains the signal expansion nucleic acid and said restriction endonuclease from the probe nucleic acid, said restriction endonuclease from the probe nucleic acid immobilized on a first solid support such as a particle or a bead can cleave the signal expansion nucleic acid to release said first portion of said signal expansion nucleic acid from said second solid support such that a situation which said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid cannot happen, the presence of said first portion released from said second solid support can happen either when said cDNA of said target RNA is present in a sample or when said cDNA of said target RNA is absence in a sample and the presence of said first portion released from said second solid support cannot indicate that said sample must contain said cDNA of said target RNA, and a possibility of the absence of said first portion released from said second solid support does not exist even though said cDNA of said target RNA is absence in the sample.
Second, although claim 13 requires that prior to step (a), obtaining an initial sample comprising non-nucleic acid materials and processing said initial sample to remove non-nucleic acid materials from said initial sample, thereby forming said sample, since claim 13 does not require that an initial sample may contain said cDNA, if an initial sample does not contain said cDNA, after removing non-nucleic acid materials from said initial sample, it is unpredictable how a sample that may contain said cDNA recited in step (a) of claim 2 can be obtained.
Third, although claim 22 requires that prior to step (a), obtaining an initial sample and treating said initial sample with a reverse transcriptase enzyme, thereby forming said sample, since claim 22 does not require that said initial sample may contain said target RNA, if said initial sample does not contain said target RNA, after treating said initial sample with a reverse transcriptase enzyme, said cDNA cannot be produced using a reverse transcriptase enzyme and it is unpredictable how a sample that may contain said cDNA recited in step (a) of claim 2 can be obtained. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a cDNA of said target RNA is present in a sample can be determined using the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 when the probe nucleic acid is immobilized on a first solid support and the signal expansion nucleic acid is immobilized on a second solid support wherein the first solid support and the second solid support are different solid supports.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments	
	In page 7, fourth to seventh paragraphs of applicant’s remarks, applicant argues that “[T]he Examiner stated that the ‘specification clearly indicates that a restriction endonuclease attached to a probe nucleic acid is not in contact with signal expansion nucleic acid only when the probe nucleic acid is immobilized on one region of a compartment,’ thereby concluding that the claimed methods are not enabled when the probe nucleic acid is not immobilized (emphasis added). This is not true. Page 58 of Applicants’ specification thoroughly discloses carrying out the methods using probe nucleic acid ‘with or without being attached to a solid support.’ Thus, no undue experimentation would have been needed for a person having ordinary skill in the art reading Applicants’ specification to carry out the previously claimed methods using immobilized probe nucleic acid or using probe nucleic acid in solution. Nevertheless, to further prosecution, independent claim 2 was amended herein to recite that the probe nucleic acid is attached to a first solid support. Thus, the presently presented claims meet the enablement requirement”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “no undue experimentation would have been needed for a person having ordinary skill in the art reading Applicants’ specification to carry out the previously claimed methods using immobilized probe nucleic acid or using probe nucleic acid in solution”, the method recited in claim 2 requires that said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid. Although step (c) of claim 2 requires contacting said reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease with a signal expansion nucleic acid which comprises said first portion after step (b), since claim 2 does not require that said cDNA must be present in the sample, when said cDNA is not present in the sample and said probe nucleic acid is immobilized on a first solid support such as a particle or a bead and the first solid support and first solid support are different solid supports, a reaction mixture in step (c) still contains the signal expansion nucleic acid and said restriction endonuclease from the probe nucleic acid, said restriction endonuclease from the probe nucleic acid immobilized on a first solid support such as a particle or a bead can cleave the signal expansion nucleic acid to release said first portion of said signal expansion nucleic acid from said second solid support such that a situation which said restriction endonuclease attached to said probe nucleic acid is not in contact with signal expansion nucleic acid cannot happen, the presence of said first portion released from said second solid support can happen either when said cDNA of said target RNA is present in a sample or when said cDNA of said target RNA is absence in a sample and the presence of said first portion released from said second solid support cannot indicate that said sample must contain said cDNA of said target RNA, and a possibility of the absence of said first portion released from said second solid support does not exist even though said cDNA of said target RNA is absence in the sample. Whether a cDNA of said target RNA is present in a sample can be determined using the methods recited in claims 2-4, 7, 8, 11-13, 15-19, 21, and 22 only when the probe nucleic acid is immobilized on one region of a solid support and the signal expansion nucleic acid is immobilized on another region of the solid support.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected as vague and indefinite. Although claim 13 requires that prior to step (a), obtaining an initial sample comprising non-nucleic acid materials and processing said initial sample to remove non-nucleic acid materials from said initial sample, thereby forming said sample, since claim 13 does not require that an initial sample may contain said cDNA, if an initial sample does not contain said cDNA, after removing non-nucleic acid materials from said initial sample, it is unclear why a sample that may contain said cDNA recited in step (a) of claim 2 can be obtained. Please clarify. 
Claim 22 is rejected as vague and indefinite. Although claim 22 requires that prior to step (a), obtaining an initial sample and treating said initial sample with a reverse transcriptase enzyme, thereby forming said sample, since claim 22 does not require that said initial sample may contain said target RNA, if said initial sample does not contain said target RNA, after treating said initial sample with a reverse transcriptase enzyme, said cDNA cannot be produced using a reverse transcriptase enzyme and it is unclear why a sample that may contain said cDNA recited in step (a) of claim 2 can be obtained. Please clarify. 

Conclusion
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 5, 2021